Citation Nr: 1201227	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pre-diabetes, including as due to Agent Orange exposure.

2.  Entitlement to service connection for disability from exposure to the Hepatitis B virus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.   There is no probative (meaning competent and credible) evidence of record confirming the Veteran has Type II Diabetes Mellitus.

2.  Pre-diabetes, although diagnosed, is not a ratable disability or disease, so there is no underlying current disability to presumptively attribute to his presumed exposure to Agent Orange in Vietnam.

3.  He also does not have a current Hepatitis B infection and does not have a current chronic disability due to exposure to the Hepatitis B virus.


CONCLUSIONS OF LAW

1.  The Veteran's pre-diabetes is not a ratable disease or disability that was incurred in or aggravated by his military service or that may be presumed to have been so incurred, including as a result of his presumed exposure to herbicides (Agent Orange) in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  A chronic disability due to hepatitis B exposure was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74  (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory." Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful. Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case. Id.   

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in April 2008, so prior to initially adjudicating his claims for service connection for hepatitis B and pre-diabetes in August 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and any relevant lay statements.  As will be explained, however, there is no indication that he has diabetes mellitus.  In fact he has specifically claimed service connection for "pre-diabetes," and also admitted that he does not have diabetes.  Similarly, there is no evidence of a current disability related to exposure to the hepatitis B virus.  Therefore, this in turn means there is no current disability for either issue, and a VA examination is not required.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  So a VA compensation examination with a medical opinion is not needed to fairly decide either claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran. 

II.  Legal Criteria for Service-Connection Claims

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  So supporting medical evidence is not always or categorically required to establish current disability and link it to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  Entitlement to Service Connection for Pre-Diabetes, Including as due to Agent Orange Exposure

Diabetes Mellitus may be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). According to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, this minimum compensable rating of 10 percent for Diabetes Mellitus requires that it is manageable by restricted diet only.  Note (1) in this DC indicates noncompensable complications are considered part of the diabetic process. 

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011) (italics added for emphasis).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

Turning now to the facts of this particular case.  As already conceded in the RO's August 2008 rating decision at issue, the Veteran's exposure to Agent Orange has been presumed based on information in his service personnel records (SPRs) confirming he served in Vietnam from April 1966 to April 1967, so during the Vietnam era.  See 38 C.F.R. § 3.2(f).

The Veteran contends he has pre-diabetes due to his military service and, specifically, as a result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  Unfortunately, however, after reviewing the relevant evidence of record, the Board finds that the preponderance of the evidence is against his claim, so it must be denied.  The evidence does not reflect, and indeed he does not contend, that he actually has diabetes mellitus (either Type I or II).  Merely being pre-diabetic is not tantamount to or the medical or legal equivalent of actually having diabetes.

In his original claim for service connection in March 2008, the Veteran contended that he had pre-diabetes beginning in February 2007.  In April 2008, he asserted that he had pre-diabetes due to Agent Orange exposure.

The Veteran's STRs are negative for diabetes or findings of elevated blood glucose.  On separation examination in September 1967, his endocrine system was clinically normal, and urinalysis was negative for sugar.  In a September 1967 report of medical history, he denied a history of sugar or albumin in his urine.

The post-service evidence, including VA and private treatment records through 2008, indicates that, although some records dated since 2006 show slightly elevated glucose values and findings of impaired fasting glucose and pre-diabetes, he has no current diagnosis of diabetes mellitus.  Moreover, his hemoglobin A1C level (showing the degree of glucose control) has consistently been in the normal range.

Private medical records from Sioux Valley Hospital dated in August 2004 reflect that his glucose level was 117.  Private medical records from S.T.F., MD, reflect that on blood tests performed in August 2006, his fasting glucose was 125, which was noted to be high.  A September 2006 blood test reflected that his hemoglobin A1C level (showing the degree of glucose control) was 5.3 percent, and it was noted that a level less than 6 was a "Non-diabetic level".

Subsequent VA medical records show that repeated laboratory blood tests were performed, showing that glucose was 118 in February 2007, 108 in December 2007, and 107 in February 2008.  A note at the bottom of these VA medical records shows that the American Diabetes Association defines impaired fasting glucose as 100-125 mg/dL, and that individuals with fasting plasma glucose levels of 100-125 are at increased risk for type 2 diabetes.  In December 2007, his hemoglobin A1C level was 5.5 percent, and it was noted that an A1C value that was less than 7 percent was excellent.  In February 2008 his A1C value was 5.3 percent.

Private medical records from Orlando Health dated in November 2008 reflect that blood tests showed a random glucose reading of 113.  A handwritten note on this report indicated that this was a 2-hour glucose test.  

A December 2007 VA history and physical primary care note reflects that the Veteran gave a history of pre-diabetes since 2006.  The diagnostic assessments were pre-diabetes, hypertension, hyperlipidemia, and Agent Orange exposure. 

In January 2009, the Veteran said his doctor told him that a glucose level above 99 was classified as pre-diabetes, and a level of 113 was borderline diabetes.  He said he controlled his diet to prevent developing Type II Diabetes.  In July 2011, the Veteran's representative said the Veteran believed that the only reason he has not developed Diabetes Mellitus Type II is because he carefully controls his diet.


Even though the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam, service connection may not be granted for any condition unless there is a current disability or disease (such as Type II Diabetes Mellitus).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Here, though, despite his overseas service in the Republic of Vietnam during the Vietnam era and resultant presumed exposure to Agent Orange while there, the Veteran has neither provided nor identified any competent and credible medical or lay evidence indicating he has Type II Diabetes Mellitus, including at any point since filing this claim.  His STRs are completely unremarkable for any indication of this condition, either in the way of a relevant subjective complaint (symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  The same is true of the records of his evaluation and treatment during the many years since his discharge from service.  His post-service VA and private outpatient treatment records do not show or reflect a diagnosis of Type II (adult-onset) Diabetes Mellitus.  

Additionally, records from the SSA show the Veteran is receiving disability benefits for a shoulder disability.  These SSA records do not show he has diabetes mellitus.

Although there have been notes to the effect that the Veteran has pre-diabetes, this is not a ratable disease or disability capable of service connection, and pre-diabetes is not one of the listed conditions subject to presumptive service connection under 38 C.F.R. § 3.309(a) or (e).  Laboratory reports on file show that his current glucose readings merely indicate he is at an increased risk for eventually developing Type 2 Diabetes Mellitus.  But unless and until he does, he simply does not have an actual ratable disability.  Moreover, there is no medical evidence linking the current slightly elevated glucose readings with his service - including to his presumed exposure to Agent Orange in Vietnam.  Service connection, as mentioned, may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12Vet. App. 164, 167 (1999).  Here, though, because there is no evidence of a current disability, service connection for pre-diabetes must be denied, irrespective of the fact that there also necessarily is no medical nexus evidence attributing this, for all intents and purposes, nonexistent disability to the Veteran's presumed exposure to Agent Orange in Vietnam.

The only evidence of record supporting the notion that the Veteran has a current disability that is related to his military service, including to his presumed exposure to Agent Orange in Vietnam during the Vietnam era, comes from the Veteran personally by way of statements he has filed in support of his claim.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has Type II Diabetes Mellitus, much less as a result of his or her military service, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

This determination necessarily is based on the results of objective clinical testing and data, such as glucose intolerance, etc.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308   (Fed. Cir. 1998). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for pre-diabetes.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

IV.  Entitlement to Service Connection for a Disability due to Hepatitis B Exposure

In his original claim for service connection in March 2008, the Veteran contended that he had incurred "hepatitis B" in Vietnam in April 1966.  He said his hepatitis B was untreated.  In an April 2008 statement, he asserted that he contracted hepatitis B from drinking the water in Vietnam, and that this was not discovered until years later when he attempted to donate blood, and was told that he could no longer give blood due to "Hepatitis showing up in my blood."

The Veteran's service treatment records are negative for hepatitis.  On separation examination in September 1967, the Veteran's abdomen and viscera were normal.  In a September 1967 report of medical history, he denied a history of liver trouble or jaundice.


A February 2007 VA ambulatory care note reflects that the Veteran was seen to establish care.  He reported that he had hepatitis in the military in Vietnam, and that he thought it was hepatitis A since they tested his family.  Laboratory tests were performed, and the only diagnoses were hypertension and hypercholesterolemia.

By a letter to the Veteran dated in February 2007, a VA Medical Center informed him that screening tests for hepatitis B and hepatitis C were both negative, and that the tests showed that he may have had hepatitis B in the past.

A December 2007 VA history and physical primary care note reflects that the Veteran gave a history of hepatitis B in the military.  The diagnostic assessments were pre-diabetes, hypertension, hyperlipidemia, and Agent Orange exposure. 

A December 2008 letter to the Veteran from Florida's Blood Centers reflects that a test for the Hepatitis B Core Antibody (anti HBc) was reactive (i.e., positive).  A test for the Hepatitis B Surface Antigen (HBsAg) was non-reactive (i.e., negative).

In January 2009, the Veteran stated that he did not have a medical examination upon separation from service.  He reiterated this assertion in January 2010, and added that if he had been given a blood test at that time, it would have detected the hepatitis B he contracted in Vietnam.

Additionally, records from the SSA show the Veteran is receiving disability benefits for a shoulder disability.  SSA records do not show that the Veteran has a disability due to hepatitis B.
As noted above, central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin, supra; Degmetich, supra; Brammer, supra.

Although blood tests have shown that the Veteran has the antibody to hepatitis B, the tests also show that he does not have a current hepatitis infection.  Moreover, there is no medical evidence of any current disability due to exposure to hepatitis B, and no evidence that he was treated for hepatitis in service or afterward.  The Veteran himself has stated that he has never received treatment for a hepatitis B infection, and has never identified any symptoms related to his claimed condition.  Because there is no evidence of a current disability at this time, service connection for a disability due to hepatitis B virus exposure must be denied. 

Consequently, the only evidence of record supporting the notion that the Veteran has a current disability that is related to his military service, comes from the Veteran personally by way of statements he has filed in support of his claim.  Unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability due to exposure to hepatitis B, much less as a result of his or her military service, cannot be based on mere lay opinion.  See Woehlaert, supra.  This determination necessarily is based on the results of objective clinical testing and data.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson, supra; Maggitt, supra. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability due to hepatitis B virus exposure.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for pre-diabetes is denied. 

Service connection for a chronic disability due to Hepatitis B exposure also is denied. 



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


